PER CURIAM.
The order of the Division of Administrative Hearings awarding attorney fees and costs under section 57.111, Florida Statutes, to a medical doctor after the disciplinary action against her was dismissed is REVERSED. The evidence which the hearing officer acknowledged was before the probable cause panel constituted substantial justification for institution of the disciplinary action, but he erroneously determined that this evidence did not constitute substantial justification in light of the Board of Medicine’s subsequent dismissal of the proceeding after more evidence was presented. See Gentele v. Department of Professional Regulation, Board of Optometry, 513 So.2d 672 (Fla. 1st DCA 1987); see also Department of Professional Regulation, Division of Real Estate v. Toledo Realty, Inc., 549 So.2d 715 (Fla. 1st DCA 1989).
BARFIELD, KAHN, and DAVIS, JJ., concur.